                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                  Case No. 1:19-CV-386

MARY SMITH, as Administrator of the
ESTATE OF MARCUS DEON SMITH,
deceased,

              Plaintiff,

       v.

CITY OF GREENSBORO, Greensboro
                                                      BRIEF IN SUPPORT OF
Police Officers JUSTIN PAYNE,
                                                      DEFENDANTS’ JOINT
ROBERT DUNCAN, MICHAEL
                                                        MOTION TO SEAL
MONTALVO, ALFRED LEWIS,
CHRISTOPHER BRADSHAW, LEE
ANDREWS, DOUGLAS STRADER, and
JORDAN BAILEY, and Guilford EMS
Paramedics ASHLEY ABBOTT and
DYLAN ALLING,

              Defendants.


       Defendants joint and respectfully submit this brief in support of their motion to

seal the 23 April 2021 letter from Plaintiff’s counsel of record Flint Taylor to

Defendants’ counsel. The letter has been prospectively filed under seal as Exhibit S to

the brief in support of Defendants’ joint motion to show cause or for other relief with

respect to potential violations of the Protective Order and Local Rules.

                NATURE OF THE MATTER BEFORE THE COURT
                           AND BACKGROUND

       This case involves claims against the City of Greensboro, eight current or former

Greensboro Police Department officers (the “GPD Officers”), and two Guilford County




     Case 1:19-cv-00386-LCB-JLW Document 105 Filed 05/12/21 Page 1 of 8
Emergency Medical Services personnel (the “EMS Defendants”), arising from the death

of Marcus Smith after an encounter with Defendants on 8 September 2018. Following

the Court’s ruling on Defendants’ motions to dismiss, Plaintiff’s remaining claims are

against the City under a Monell failure-to-train theory, and against the GPD Officers for

alleged excessive force resulting in wrongful death. Plaintiff’s sole remaining claim

against the EMS Defendants asserts a federal statutory due process claim based on

“deliberate indifference.”

       In recent weeks, counsel for the parties have discussed ongoing conduct by

Plaintiff’s counsel of record and their agents which appears to violate the Protective

Order and the Local Rules, including the Court’s Code of Professional Responsibility.

See LR 83.10e(b). (Dkt. 79.) This conduct includes the release of discovery materials

for a non-litigation purpose and pretrial public commentary with a substantial likelihood

of materially prejudicing an adjudicative proceeding. Among other things, Plaintiff’s

counsel of record and their agents have issued press statements, held press conferences,

written articles, given interviews to the media, and have released deposition transcripts

and at least one expert report.     These issues are discussed further in Defendants’

concurrently-filed joint motion to show cause or for other relief with respect to potential

violations of the Protective Order and Local Rules.

       In the course of the discussions preceding the filing of the motion, Plaintiff’s

counsel of record Flint Taylor sent a letter to Defendants’ counsel. Mr. Taylor’s letter

includes some discussion of the Protective Order and Plaintiff’s position as to whether


                                            2



     Case 1:19-cv-00386-LCB-JLW Document 105 Filed 05/12/21 Page 2 of 8
Plaintiff’s counsel of record have violated the Protective Order and the Court’s Code of

Professional Responsibility. Because this letter is relevant to the matters presented in the

concurrently-filed motion, Defendants have submitted it to the Court as Exhibit S.

       However, the majority of Mr. Taylor’s letter contains a skewed, incomplete, and

incorrect presentation of discovery and deposition materials. Among other things, the

letter discusses and references discovery material that constitutes “Confidential

Information” under the Protective Order.          Without delving into the substance of

Mr. Taylor’s discussion of discovery materials and deposition testimony in a public

filing, Defendants note that the letter includes incorrect statements about the discovery

process. For example, contrary to what Mr. Taylor wrote in the letter, there were no

documents marked as Exhibits 41 or 42 to Mr. Parrish’s deposition, and no documents

marked as Exhibits 41, 57, 60, 62, 63, 64, or 68 to Mayor Vaughan’s deposition.

       It appears likely that Mr. Taylor’s intent in the lengthy discussion of discovery

material that appears throughout the letter was to generate additional pretrial publicity

about the case by using such discovery materials. Indeed, Mr. Taylor closed the letter

with a specific request to “present our letter to the full City Council for discussion, debate

and vote in an open session at which public comment is encouraged.” (Ex. S at 11

(emphasis added).)

                               QUESTION PRESENTED

       Should Exhibit S be sealed, because the letter contains “Confidential Information”

and appears intended for a non-litigation purpose?


                                              3



     Case 1:19-cv-00386-LCB-JLW Document 105 Filed 05/12/21 Page 3 of 8
                                      ARGUMENT

       Mr. Taylor’s letter should be sealed for several reasons.          First, and most

importantly, the letter is a transparent attempt to further the public campaign of pretrial

commentary and release of discovery materials described in the concurrently-filed

motion. Mr. Taylor does not hide his intent; he directly states that he wants the letter to

be “present[ed] … in an open session at which public comment is encouraged.” (Id.

(emphasis added).) Placing this letter on the public record as Mr. Taylor requests would

not further the “purposes of preparation for trial, pretrial proceedings and trial of this

action.” (Dkt. 79, ¶ 10.) Accordingly, to do so would have the effect of violating the

very provision of the Protective Order that the motion is intended to vindicate.

Defendants do not believe it would be appropriate to essentially sponsor a violation of

Paragraph 10 or of Rule of Professional Conduct 3.6(a) in this manner.

       These circumstances place Defendants between the proverbial rock and a hard

place. On the one hand, Defendants want to provide a full record to the Court in

connection with the motion regarding potential Protective Order and Local Rules

violations. Mr. Taylor’s letter is appropriately included in that record. On the other

hand, Defendants do not want to unnecessarily inject nonpublic discovery material into

the public record, nor do undersigned counsel seek to enable Plaintiff’s counsel of

record’s apparent effort to use discovery material for a non-litigation purpose. The

deposition and discovery materials that are the focus of Mr. Taylor’s letter “are not public

components of a civil trial.”     Seattle Times v. Rhinehart, 467 U.S. 20, 33 (1984).


                                             4



     Case 1:19-cv-00386-LCB-JLW Document 105 Filed 05/12/21 Page 4 of 8
Accordingly, the only way to provide the information to the Court without furthering the

harm that the pending motion seeks to avoid is through sealing. Defendants are not

aware of an alternative to the sealed filing of this document.

       Second, the letter repeatedly discusses testimony and exhibits from a deposition

that in its entirety is currently deemed “Confidential Information.” Pursuant to the

Protective Order, all deposition transcripts must be treated as “Confidential Information”

until 30 days after the parties receive the transcript, to allow time for permanent

confidentiality designations to be made.         (Dkt. 79, ¶ 13.)   Among the deposition

testimony and exhibits that Mr. Taylor discusses most in his letter is the deposition of

Greensboro City Manager David Parrish. This transcript and its exhibits remain in the 30-

day confidentiality window under Paragraph 13 of the Protective Order. Accordingly, all

references to and purported summaries of Mr. Parrish’s testimony and exhibits are

“Confidential Information.”      As a derivative of this “Confidential Information,”

Mr. Taylor’s letter itself warrants that designation under Paragraph 11 of the Protective

Order. (Dkt. 79, ¶ 11.) As such, the Protective Order requires filing under seal. (Dkt.

79, ¶ 19.)

       Third, the letter references a number of deposition exhibits that themselves also

designated as “Highly Confidential” for various reasons when they were produced by the

City. Plaintiff has not challenged those designations. Because those designations have

not been challenged nor any challenge adjudicated, the documents are treated as




                                             5



      Case 1:19-cv-00386-LCB-JLW Document 105 Filed 05/12/21 Page 5 of 8
“Confidential Information,” as must Mr. Taylor’s letter which summarizes portions of the

documents, for purposes of a court filing. (Dkt. 79, ¶¶ 11, 19.)

       Fourth, as noted above, the letter includes false information about what documents

were and were not used as deposition exhibits. A sealed filing of the letter avoids the

potential need to engage in public corrective information that would potentially reveal the

substance of discovery materials, which is consistent with the letter and spirit of the

Protective Order and RPC 3.6(a).

                                     CONCLUSION

       For these reasons, Defendants respectfully request that the Court accept and

maintain Exhibit S under seal.

       This the 12th day of May, 2021.

                                          /s/ Alan W. Duncan
                                          Alan W. Duncan (NCSB No. 8736)
                                          Stephen M. Russell, Jr. (NCSB No. 35552)
                                          Hillary M. Kies (NCSB No. 46176)
                                          MULLINS DUNCAN HARRELL
                                              & RUSSELL PLLC
                                          300 N. Greene St., Suite 2000
                                          Greensboro, NC 27401
                                          Telephone: 336-645-3320
                                          Facsimile: 336-645-3330
                                          aduncan@mullinsduncan.com
                                          srussell@mullinsduncan.com
                                          hkies@mullinsduncan.com

                                          Counsel for Defendants City of Greensboro,
                                          Payne, Duncan, Montalvo, Lewis, Bradshaw,
                                          Andrews, Strader, and Bailey




                                             6



     Case 1:19-cv-00386-LCB-JLW Document 105 Filed 05/12/21 Page 6 of 8
                              /s/ G. Gray Wilson
                              G. Gray Wilson, NC Bar No. 7398
                              Lorin J. Lapidus, NC Bar No. 33458
                              Chelsea K. Barnes, NC Bar No. 53378
                              NELSON MULLINS RILEY
                                  & SCARBOROUGH LLP
                              380 Knollwood Street, Suite 530
                              Winston-Salem, NC 27103
                              Telephone: 336-774-3271
                              Fax: 336-774-3299
                              gray.wilson@nelsonmullins.com
                              lorin.lapidus@nelsonmullins.com
                              chelsea.barnes@nelsonmullins.com

                              Counsel for Defendants Abbott and Alling




                                7



Case 1:19-cv-00386-LCB-JLW Document 105 Filed 05/12/21 Page 7 of 8
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was electronically

filed with the Clerk of Court through the CM/ECF system, which will send notice of

filing to counsel of record.

       This the 12th day of May, 2021.

                                              /s/ Alan W. Duncan
                                              Alan W. Duncan




                                          8



      Case 1:19-cv-00386-LCB-JLW Document 105 Filed 05/12/21 Page 8 of 8
